NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                            2021 VT 9

                                           No. 2020-131

Colin Masseau and Emily MacKenzie                               Supreme Court

                                                                On Appeal from
   v.                                                           Superior Court, Chittenden Unit,
                                                                Civil Division

Scott Luck, Sharon Luck, Guy Henning, Brickkicker/              September Term, 2020
GDM Home Services, LLC


Robert A. Mello, J. (motions to dismiss); Helen M. Toor, J. (final judgment)

Thomas C. Nuovo of Bauer Gravel Farnham, LLP, Colchester, for Plaintiffs-Appellants.

Samantha V. Lednicky of Murdoch Hughes Twarog Tarnelli, Attorneys at Law, P.C.,
 Burlington, for Defendants-Appellees Brickkicker/GDM Home Services, LLC, and
 Guy Henning.


PRESENT: Reiber, C.J., Robinson, Eaton, Carroll and Cohen, JJ.


        ¶ 1.   ROBINSON, J. Homeowners Masseau and MacKenzie appeal the trial court’s

order confirming an arbitrator’s ruling dismissing their claims against defendants Guy Henning

and Brickkicker/GDM Home Services, LLC. Specifically, homeowners challenge the trial court’s

referral of the case to arbitration on the ground that the purported arbitration agreement lacked the

notice and acknowledgment provisions required under the Vermont Arbitration Act (VAA), and

they urge us to vacate the arbitrator’s award because the arbitrator exceeded his authority by

manifestly disregarding the law.      We conclude that the parties’ contract affects interstate

commerce, and that the arbitration agreement is therefore governed by the Federal Arbitration Act
(FAA) and is not subject to the more exacting notice and acknowledgment requirement of the

VAA. We do not decide whether “manifest disregard” of the law is a basis for vacating an

arbitrator’s award because we conclude that any error in the arbitrator’s legal analysis did not rise

to the level of “manifest disregard.” We thus affirm.

       ¶ 2.    Homeowners allege in their complaint that in 2016, they hired Guy Henning and

Brickkicker/GDM Home Services, LLC (collectively “inspectors”), to inspect a house in Essex

Junction prior to their closing on the purchase. Henning was aware of homeowners’ plans to

renovate the home while living there, and thus it was important for him to advise them of the

potential hazards associated with stucco ceilings. Inspectors conducted the inspection and did not

raise with homeowners the issue of potential asbestos in the house. Homeowners subsequently

discovered asbestos and sued inspectors for failing to disclose the possibility that the stucco

ceilings contained asbestos.1

       ¶ 3.    Inspectors filed a motion to dismiss, arguing in relevant part that the parties were

required to arbitrate the dispute pursuant to the arbitration agreement in their contract, and that

homeowners failed to state a claim on the merits because the inspection agreement excluded

assessment of environmental hazards like asbestos. Homeowners opposed the motion, arguing

that the arbitration clause in the parties’ contract was invalid because it lacked the required notice

and acknowledgment under the VAA, and also because it contained an unconscionable arbitration-

selection term, designating an industry-created arbitration service as arbitrator. Alternatively,

homeowners argued that there is evidence that the designated arbitration service no longer exists,

thereby invalidating the arbitration agreement. With respect to the merits, homeowners argued

that the allegations in the complaint were sufficient to support homeowners’ various claims.




       1
         Homeowners also sued Scott and Sharon Luck, the sellers of the house. Homeowners
subsequently dismissed those claims, and they are not before us in this appeal.
                                               2
           ¶ 4.   The trial court concluded that the arbitration agreement was valid and enforceable.

In particular, the court explained that the arbitration clause was subject to the FAA rather than the

VAA and was compliant with the requirements of the FAA. The court did invalidate the

arbitration-selection clause, but not the entire arbitration agreement. The court therefore stayed

court proceedings between the parties pending a final judgment following arbitration and directed

the parties to arbitrate with a mutually-agreed-upon arbitrator.

           ¶ 5.   The parties chose and met with the arbitrator and agreed that the first issue was to

address the merits of inspectors’ motion to dismiss homeowners’ claims under Vermont Rule of

Civil Procedure 12(b)(6). After considering the parties’ submissions, the arbitrator determined

that the contract was limited in scope and “clearly excluded—by its express terms—any obligation

to examine for asbestos.” Thus, the arbitrator concluded that there was no factual basis to support

homeowners’ claims against inspectors. The trial court confirmed the arbitrator’s decision and

dismissed homeowners’ claims.

           ¶ 6.   On appeal, homeowners renew their arguments that the arbitration provision is

unenforceable and contend that even if the arbitration agreement is enforceable, this Court should

reverse the trial court’s confirmation, and vacate the underlying arbitration decision, because the

arbitrator exceeded his authority by manifestly disregarding the law. We address these arguments

in turn.

                                     I. Validity of Arbitration Agreement

           ¶ 7.   The two-page (front and back) contract between homeowners and Brickkicker,

signed by Henning as agent, stated both below the parties’ signatures on the front and at the bottom

of the back, “CONTRACT IS SUBJECT TO BINDING ARBITRATION.” In addition, paragraph

six of ten on the back of the contract stated, “Any dispute . . . shall be submitted to final and

binding arbitration under Rules and Procedures of the Expedited Arbitration of Home Inspection

Disputes of Construction Arbitration Services, Inc. . . . .”

                                                   3
       ¶ 8.      Under the FAA, written provisions for arbitration are “valid, irrevocable, and

enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”

9 U.S.C. § 2. The VAA contains similar language, see 12 V.S.A. § 5652(a), but also requires that

an enforceable arbitration agreement contain a written acknowledgement that provides

“substantially” as follows:

                 ACKNOWLEDGMENT OF ARBITRATION.

                 I understand that (this agreement/my agreement with __________
                 of __________) contains an agreement to arbitrate. After signing
                 (this/that) document, I understand that I will not be able to bring a
                 lawsuit concerning any dispute that may arise which is covered by
                 the arbitration agreement, unless it involves a question of
                 constitutional or civil rights. Instead, I agree to submit any such
                 dispute to an impartial arbitrator.

Id. § 5652(b).

       ¶ 9.      Homeowners argue that the VAA applies to the parties’ contract and that because

the contract here did not contain the required “acknowledgment of arbitration” provision, the

arbitration agreement is unenforceable. Alternatively, they argue that the arbitration agreement is

void because it includes an unfair arbitration-selection term. Inspectors argue that the FAA applies

and preempts the VAA, and that the arbitration agreement is therefore enforceable. They contend

that the arbitration-selection term is severable from the rest of the arbitration provision.

       ¶ 10.     The applicability and effect of the VAA as compared with the FAA are questions

of law that we review without deference to the trial court’s ruling. Lofts Essex, LLC v. Strategis

Floor & Décor Inc., 2019 VT 82, ¶ 33, ___ Vt. ___, 224 A.3d 116. We review the trial court’s

decision to sever the challenged arbitration-selection term for abuse of discretion. See Armendariz

v. Found. Health Psychcare Servs., Inc., 6 P.3d 669, 695 (Cal. 2000) (decision whether to refuse

to enforce contract as a whole, to enforce remainder of contract without unconscionable clause, or

to limit application of any unconscionable clause as to avoid any unconscionable result is reviewed

for abuse of discretion).

                                                  4
                       A. Applicability of the Notice Requirement in the VAA

       ¶ 11.   We conclude that the notice and acknowledgment requirement of the VAA does

not apply to the parties’ arbitration agreement in this case. Our analysis, set forth more fully below,

proceeds in several steps. First, the reach of the FAA extends to the full extent of Congress’s

authority under the Commerce Clause. Second, the transaction between the parties in this case

falls within the broad scope of Congress’s authority under the Commerce Clause. We draw support

for this latter conclusion not only from general Supreme Court case law involving the reach of the

Commerce Clause, but also from specific cases applying the FAA to intrastate transactions. The

authority relied upon by homeowners does not persuade us otherwise. Third, because the FAA

preempts contrary state laws, the notice and acknowledgment requirement of the VAA does not

apply here, and the arbitration agreement is not invalid or unenforceable on account of any failure

to include the notice and acknowledgment language.

       ¶ 12.   If the transaction between the parties falls within Congress’s regulatory authority

under the Commerce Clause, their arbitration agreement is subject to the FAA. By its plain terms,

the FAA applies to “contract[s] evidencing a transaction involving commerce.” 9 U.S.C. § 2. The

U.S. Supreme Court has said that “involving commerce” is the functional equivalent of “affecting

commerce.” Allied-Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 273-74 (1995). The breadth

of this statutory language reflects an intent to apply the law expansively, exercising Congress’s

“commerce power to the full.” Id. at 277; see also Citizens Bank v. Alafabco, Inc., 539 U.S. 52,

56 (2003) (noting that the term “involving commerce” signals “the broadest permissible exercise

of Congress’ Commerce Clause power” and “encompasses a wider range of transactions than those

actually ‘in commerce’—that is, ‘within the flow of interstate commerce’ ” (quoting Allied-Bruce

Terminix Cos., 513 U.S. at 273-74)). The threshold question, therefore, is whether the transaction

between the parties in this case falls within the scope of Congress’s regulatory power under the



                                                  5
Commerce Clause. See U.S. Const. art. 1, § 8, cl. 3 (“Congress shall have Power . . . [t]o regulate

Commerce with foreign Nations, and among the several States, and with the Indian Tribes.”).

       ¶ 13.   Congress’s power under the Commerce Clause is broad. It includes the ability to

regulate (1) “the use of the channels of interstate commerce,” (2) “the instrumentalities of

interstate commerce, or persons or things in interstate commerce, even though the threat may come

only from intrastate activities,” and (3) “activities that substantially affect interstate commerce.”

United States v. Lopez, 514 U.S. 549, 558-59 (1995). The U.S. Supreme Court has recognized

this final category of activities substantially affecting interstate commerce to include: “intrastate

coal mining, intrastate extortionate credit transactions, restaurants utilizing substantial interstate

supplies, . . . and production and consumption of homegrown wheat.” Id. at 559-60 (citations

omitted).

       ¶ 14.   Applying these general principles, the U.S. Supreme Court has held that the FAA

applied to intrastate transactions in two cases that are relevant to our analysis here. In Allied-

Bruce, following a termite infestation, a homeowner sued the franchisee of an international

exterminator company from whom she had bought a lifetime termite-protection plan. The

exterminators invoked the arbitration provision in their contract and sought a stay to allow for

arbitration under the FAA. The state courts denied the stay on the basis that when the parties

entered into their contract, they “contemplated” a primarily local transaction that was not

“substantially” interstate. Allied-Bruce, 513 U.S. at 269. The Supreme Court reversed. Rejecting

the “contemplation” test, the Court concluded that the relevant question is whether the transaction

in fact involved interstate commerce, even if the parties did not contemplate an interstate

commerce connection. Id. at 281. Applying this test to the facts of the case, the Court noted that

the parties did not contest that their transaction did, in fact, involve interstate commerce, and

pointed to the multistate nature of both the franchisor and its franchisee, and the fact that the home-

repair material used by the franchisee came from out of state, in support of that conclusion. Id. at

                                                  6
282. Because the franchisee in the Allied-Bruce case was itself a multistate firm, the decision

sheds little light on the significance of a local business’s franchise arrangement with a national

company, but the decision does confirm that the parties’ expectations as to the impact of their

transaction on interstate commerce are neither relevant nor determinative of the reach of the FAA.

       ¶ 15.   In Alafabco, the Court reaffirmed the broad scope of the FAA, holding that debt-

restructuring agreements executed in Alabama between an Alabama company and an Alabama

bank were subject to the FAA under the “involving commerce” test. 539 U.S. at 57. The Alabama

Supreme Court concluded that the FAA did not apply because there was no showing that the

restructured debt was attributable to interstate transactions, that the funds comprising the debt

originated out of state, or that the restructured debt was inseparable from any out-of-state projects.

Id. at 55. The U.S. Supreme Court reversed, relying on the facts that the company had “engaged

in business throughout the southeastern United States using substantial loans from the bank” that

were implicated by the debt-restructuring agreements; the debt was secured in part by the

company’s inventory of goods made from out-of-state parts and materials; and the impact of the

“general practice” of commercial lending on the national economy. Id. at 57-58. The lesson of

Alafabco for this case is that even where a particular transaction is wholly intrastate with no

specific effect on interstate commerce, it is within Congress’s reach if “in the aggregate the

economic activity in question would represent a general practice subject to federal control.” Id. at

56-57 (quotation omitted) (alteration omitted).

       ¶ 16.   Although this is a close case, on the basis of these considerations, we conclude that

the home-inspection contract between the parties does substantially affect interstate commerce for

two reasons. First, inspectors operated their business pursuant to a franchise agreement with a

company located outside of Vermont. We lack a sufficient record to determine the extent of impact

on interstate commerce arising from this franchise relationship, but conclude that the fact that

inspectors’ service to homeowners was facilitated at least in part by their transaction in interstate

                                                  7
commerce with the national company with whom they have a franchise agreement carries some

weight.2 Second, although the parties’ contract and the ensuing home inspection took place in

Vermont, we cannot conclude that the transaction—when considered along with similar

transactions “in the aggregate”—falls outside the sweeping scope of the Commerce Clause. Home

inspections are frequently preconditions to securing financing to buy a house, and are accordingly

integral to the real estate market. As a New York trial court explained persuasively in an

unpublished decision addressing the same issue, “Here the inspection facilitates the home’s

purchase and without a doubt such activity affects commerce.” Johnson v. Ace Home Inspections

of Upstate N.Y., 52 N.Y.S.3d 246, 2017 WL 1050333, at *2 (City Court, Cohoes Cty. Jan. 19,

2017) (unpub. disposition). We need not determine whether either factor alone would support the

conclusion that the parties’ transaction was subject to Congress’s regulatory authority; together,

the two considerations reinforce that conclusion.

       ¶ 17.   The cases relied upon by homeowners do not convince us otherwise. In Eli Lilly

& Co. v. Sav-On-Drugs, Inc., a pharmaceutical company argued that the State of New Jersey’s

attempt to require it to obtain a certificate to do business in the state violated the Commerce Clause

because its business dealings in New Jersey were exclusively interstate commerce. 366 U.S. 276

(1961). The Court concluded that the company could be required to register because it was

engaged in intrastate business but did not suggest that the company was not also engaged in

interstate commerce. See id. at 282-84. Likewise, in the second case cited by homeowners, this

Court concluded that a foreign corporation was engaged in intrastate business in Vermont such

that it was required to register under Vermont laws. Pennconn Enters., Ltd. v. Huntington, 148


       2
          Inspectors assert in their brief, with no citation to the record, that we should conclude
that the transaction affected interstate commerce because they are part of a national home-
inspection franchise involved in multistate home inspections, they advertise and schedule through
a centralized national website, and they use the same brochures, description of services,
paperwork, and inspection report templates. We do not rely on these representations because they
were apparently offered for the first time on appeal and lack any support in the record.
                                                  8
Vt. 603, 606-07, 538 A.2d 673, 675-76 (1987). The context and conclusions in these cases have

little bearing on the issue here. In this case, there is no dispute that the parties’ contract took place

in intrastate commerce.      The question, rather, is whether the transaction affects interstate

commerce.

        ¶ 18.   Likewise, we are unpersuaded by homeowners’ reliance on an unreported federal

case from the District of Nevada, where the court concluded it could not “find that home

inspections of Nevada homes have a substantial impact on interstate commerce.” Del Webb

Cmtys., Inc. v. Partington, No. 2:08-CV-00571-RCJ-GWF, 2009 WL 3053709, at *17 (D. Nev.

Sept. 18, 2009). In that case the court addressed whether a home-inspection company made false

statements in interstate commerce in violation of the federal Lanham Act. The court concluded

that there was an issue of fact as to whether the company made statements on its website

advertising to conduct home inspections in other states, which would have made those statements

“in interstate commerce.” Id. at *16. In this case, the relevant question is not whether any specific

allegedly false statements were made in interstate commerce, but whether the transaction in its

entirety affects interstate commerce. In sum, we conclude that the underlying transaction in this

case affects interstate commerce and the FAA therefore applies.

        ¶ 19.   Because the FAA applies, it preempts the notice and acknowledgment requirement

of the VAA. Although the U.S. Supreme Court has held that state law may be applied “if that law

arose to govern issues concerning the validity, revocability, and enforceability of contracts

generally,” courts cannot invalidate arbitration agreements under state laws applicable only to

arbitration provisions. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686-87 (1996) (emphasis

omitted). The FAA therefore preempts the VAA to the extent that the VAA requires a specific

notice and acknowledgment. The FAA “mandate[s] the enforcement of arbitration agreements,”

Southland Corp. v. Keating, 465 U.S. 1, 10 (1984), except on grounds existing “at law or in equity

for the revocation of any contract,” 9 U.S.C. § 2. For the above reasons, we reject homeowners’

                                                   9
contention that the arbitration agreement is unenforceable because it does not contain the notice

and acknowledgement language required by the VAA.3

                            B. Severability of Arbitration Forum Selection

       ¶ 20.   We also reject homeowners’ argument that the trial court improperly excised an

unconscionable arbitration forum selection term from the parties’ contract rather than striking the

arbitration agreement as a whole. Homeowners contend that notwithstanding the severability

clause in the parties’ contract, the arbitration-selection term cannot be excised from the arbitration

provision as a whole, and that the fact that inspectors presented them with a contract with an

arbitration provision that had been called into question in a prior decision of this Court rendered

the contract void. See Glassford v. BrickKicker, 2011 VT 118, ¶ 13, 191 Vt. 1, 35 A.3d 1044.

       ¶ 21.   In Glassford, this court did not address the validity of the arbitration-selection term;

we struck the entire arbitration provision because it was unconscionable when coupled with a limit

on liability that is not included in the contract in this case. See id. In a separate opinion, Justice

Dooley indicated that he would have stricken the limit on liability and remanded for the trial court

to consider the conscionability of the arbitration provision in light of, among other things, the

allegedly unfair arbitration forum selection term. Id. ¶ 35 (Dooley, J., concurring and dissenting).

       ¶ 22.   We need not address the conscionability of the arbitration forum selection term here

because the trial court struck it from the contract. Homeowners have cited no authority supporting

its argument that defects in the arbitration forum selection term render the entire arbitration

provision void as a matter of law. The arbitration-selection term was not central to the purpose of

the arbitration agreement, or the contract as a whole, and can be excised without undermining the

essential terms and purpose of the contract. Cf. Armendariz, 6 P.3d at 774-75 (“If the central



       3
         Since we conclude that the notice and acknowledgement requirement is preempted, we
do not address whether the contract here provided notice sufficient to meet the requirements of 12
V.S.A. § 5652.
                                               10
purpose of the contract is tainted . . . then the contract as a whole cannot be enforced. If the

illegality [or unconscionability] is collateral to the main purpose of the contract, and the illegal [or

unconscionable] provision can be extirpated from the contract by means of severance or restriction,

then such severance and restriction are appropriate.”); In re Poly-Am., L.P., 262 S.W.3d 337, 360

(Tex. 2008) (concluding that unconscionable provision in arbitration agreement may be severed

“so long as it does not constitute the essential purpose of the agreement”); see also 9 V.S.A.

§ 6055(c)(1) (“If a court finds that a standard-form contract contains an illegal or unconscionable

term, the court shall: (A) refuse to enforce the entire contract or the specific part, clause, or

provision containing the illegal or unconscionable term; or (B) so limit the application of the illegal

or unconscionable term or the clause containing such term as to avoid any illegal or unconscionable

result.”) (effective Oct. 1, 2020).

        ¶ 23.   For the above reasons, we conclude that the arbitration agreement was valid and

enforceable and affirm the trial court’s order referring the matter for arbitration.

                                 II. Manifest Disregard of the Law

        ¶ 24.   We also decline to reverse the trial court’s confirmation of the arbitrator’s dismissal

order on the basis that the arbitrator demonstrated manifest disregard of the law. As noted above,

the gravamen of homeowners’ various claims was that inspectors should have informed them that

there was a risk of asbestos contamination in the stucco ceilings in the basement of the inspected

home. Inspectors moved to dismiss homeowners’ claims on the basis that inspection for asbestos

was beyond the scope of the parties’ contract. In particular, the contract contained prominently

displayed and highlighted statements, on both sides, that “THIS IS A LIMITED INSPECTION.”

On the back of the agreement, within an enumerated list of ten conditions, the contract stated,

                The Client acknowledges what is being contracted for is a building
                inspection and not an environmental evaluation and the inspection
                is not intended to detect, identify, alert, or disclose any health or
                environmental concerns regarding the building(s) and/or adjacent
                property, including, but not limited to, the presence of asbestos . . . .

                                                   11
       ¶ 25.   In responding to inspectors’ motion, homeowners relied on a state regulation and

several allegations in their complaint that they contend precluded dismissal on the basis argued by

inspectors. Administrative Rules for Property Inspectors Rule 3.2(e)(3)(C) specifically provides

that an inspector is not required to inspect for “the presence, absence, or risk of

asbestos . . . provided, however, that licensees shall report visible and patent evidence of asbestos.”

Administrative Rules for Property Inspectors, Rule 3.2(e)(3)(C), Code of Vt. Rules 04 030 007,

https://sos.vermont.gov/media/1x5acqgz/administrative-rules-for-property-inspectors.pdf

[https://perma.cc/V8X9-YXUP]. Homeowners argue that as a legal matter, inspectors had a duty

to report “visible and patent evidence of asbestos” notwithstanding any contractual limitations on

the scope of the inspection. To establish that inspectors encountered such visible and patent

evidence of asbestos, homeowners alleged, “It is commonly known in the housing industry that

stucco ceilings installed in the 1970s contained asbestos. This is important information that any

housing inspector should have known.” They further alleged that Henning was aware that the

house was built in 1972, but did not mention that textured ceilings were likely to contain asbestos,

bring up the potential for asbestos in houses built during the 1970s, or state that testing for asbestos

may be advisable in houses of that age.

       ¶ 26.   The arbitrator, purportedly addressing inspectors’ motion to dismiss pursuant to

Civil Rule 12(b)(6), dismissed homeowners’ claims on the ground that there was no factual basis

to support them. He reasoned that the contract expressly stated that the inspection was not intended

to detect, identify, or disclose the presence of asbestos and homeowners could have contracted for

a more comprehensive inspection. The arbitrator was unpersuaded by homeowners’ citation to the

administrative rules governing inspections because there was no allegation to support the claim

that there was “visible and patent” evidence of asbestos in the home at the time of the inspection.

The arbitrator dismissed as “conclusory” the allegations that it is commonly known in the housing


                                                  12
industry that homes built in the 70s with stucco ceilings might harbor hidden asbestos, and that

home inspectors should have known this. The trial court affirmed the arbitrator’s decision against

the homeowners’ motion to vacate the ruling, noting that homeowners had authorized the arbitrator

to rule on the motion to dismiss, and otherwise declining to revisit the arbitrator’s decision.

       ¶ 27.   On appeal, homeowners ask this Court to recognize “manifest disregard of the law”

as a basis to vacate the arbitration decision. They contend that failing to do so would deprive

Vermonters of their right to a remedy at law which is protected by the Vermont Constitution. See

Vt. Const. ch. I, art. 4. They argue that the arbitrator manifestly disregarded the law here by

declining to credit their factual allegations and dismissing them as “conclusory” when he was

required to accept them as true for the purposes of his evaluation of inspectors’ motion to dismiss

under Civil Rule 12(b)(6).

       ¶ 28.   The FAA does not expressly authorize courts to vacate arbitration decisions on the

basis of arbitrators’ legal errors, and whether manifest disregard of the law is a basis for vacating

an arbitration decision under the FAA remains an open question. Those courts that have applied

a “manifest disregard” standard have applied it narrowly; the standard does not authorize courts to

vacate all arbitration decisions shaped by legal error. Because we conclude that the arbitrator’s

legal error in this case, if any, did not rise to the level of “manifest disregard” as defined by those

courts that have applied the standard, we do not address whether the trial court or this Court is

empowered to vacate the arbitrator’s decision on this basis.

       ¶ 29.   Legal errors are not among the grounds for vacating an arbitration award expressly

identified in the FAA. We have stressed that the standard of review of an arbitration award by the

trial court or by this Court is very limited. See Burlington Adm’rs’ Ass’n v. Burlington Bd. of

Sch. Comm’rs, 2016 VT 35, ¶ 14, 201 Vt. 565, 145 A.3d 844; Vt. Built, Inc. v. Krolick, 2008 VT

131, ¶ 13, 185 Vt. 139, 969 A.2d 80. The FAA provides four bases on which a court can vacate

an arbitration award: “where the award was procured by corruption, fraud, or undue means”; where

                                                  13
an arbitrator was evidently partial or corrupt; where an arbitrator engages in misconduct that

prejudices the rights of any party, such as by refusing to postpone the hearing despite sufficient

cause or refusing to hear pertinent evidence; or “where the arbitrators exceeded their powers, or

so imperfectly executed them that a mutual, final, and definite award upon the subject matter

submitted was not made.” 9 U.S.C. § 10(a)(1)-(4).

       ¶ 30.   Whether “manifest disregard of the law” is a basis for vacating an arbitration

award—either as an additional ground or as a corollary to the statutorily enumerated bases, remains

an open question. In Krolick, we interpreted the United States Supreme Court’s decision in Hall

Street Assocs., LLC v. Mattell, Inc., 552 U.S. 576 (2008), as holding that under the FAA a court

has no authority to review for an arbitrator’s legal errors. 2008 VT 131, ¶ 13 n.2. However, in the

wake of a subsequent U.S. Supreme Court decision, we concluded that the U.S. Supreme Court

has left open the question of whether manifest disregard of the law is “ ‘an independent ground for

review’ ” of an arbitration award or “ ‘a judicial gloss on the enumerated grounds for vacatur’ ”

under the FAA. Burlington Adm’rs’ Ass’n, 2016 VT 35, ¶ 15 (quoting Stolt-Nielsen S.A. v.

AnimalFeeds Int’l Corp., 559 U.S. 662, 672 n.3 (2010)); see also Weiss v. Sallie Mae, Inc., 939

F.3d 105, 109 (2d Cir. 2019) (“[M]anifest disregard remains a valid ground for vacating arbitration

awards whether applied as judicial gloss or as an independent basis . . . .” (quotation omitted)).

Accordingly, whether courts are empowered to apply the manifest disregard doctrine under either

the VAA or FAA is again an open question. See Burlington Adm’rs’ Ass’n, 2016 VT 35, ¶¶ 16-

17.

       ¶ 31.   Even if “manifest disregard” is a basis for vacating an arbitrator’s decision, it does

not allow a court to do so on the basis of ordinary legal errors. We have recognized that courts

applying the manifest disregard doctrine to vacate arbitration awards do so on a very limited basis,

viewing the arbitrator’s decision with considerable deference. See id. ¶¶ 17-18. The Second

Circuit has held that a court may vacate an arbitration award for manifest disregard of the law only

                                                14
where it “finds both that (1) the arbitrators knew of a governing legal principle yet refused to apply

it or ignored it altogether, and (2) the law ignored by the arbitrators was well defined, explicit, and

clearly applicable to the case.” Wallace v. Buttar, 378 F.3d 182, 189 (2d Cir. 2004) (quotation and

alteration omitted); see also Burlington Adm’rs’ Ass’n, 2016 VT 35, ¶ 18 (recognizing two-

pronged test for proving manifest disregard). Manifest disregard of the law is therefore more than

“mere error in the law or failure on the part of the arbitrators to understand or apply the law.”

Westerbeke Corp. v. Daihatsu Motor Co., 304 F.3d 200, 208 (2d Cir. 2002); see also Giller v.

Oracle USA, Inc., 512 Fed App’x 71, 73-74 (2d Cir. 2013) (summary order) (“[T]he manifest

disregard of law standard essentially bars review of whether an arbitrator misconstrued a contract.”

(quotation omitted)). A court applying this standard should only vacate an arbitration award “ ‘in

those exceedingly rare instances where some egregious impropriety on the part of the arbitrator is

apparent,’ ” such as “ ‘when an arbitrator strays from interpretation and application of the

agreement and effectively dispenses [their] own brand of industrial justice.’ ” Weiss, 939 F.3d at

109 (first quoting T.Co Metals, LLC v. Dempsey Pipe & Supply, Inc., 592 F.3d 329, 339 (2d Cir.

2010); then quoting Stolt-Nielsen S.A., 559 U.S. at 671). The arbitration award should be upheld

if “the arbitrator has provided even a barely colorable justification” for the arbitrator’s

interpretation. Id. (quotation omitted).

       ¶ 32.    Given this standard, even assuming that courts are empowered to vacate an

arbitrator’s decision based on manifest disregard of the law—which we do not decide—the

asserted legal error in the arbitrator’s decision here does not rise to the level of manifest disregard.

Homeowners’ argument is that the arbitrator misapplied the standard under Civil Rule 12(b)(6) in

evaluating inspectors’ motion to dismiss.        Homeowners do not contend that arbitrators are

necessarily bound by the rules of civil procedure. Cf. Robbins v. Day, 954 F.2d 679, 685 (11th

Cir. 1992) (“Arbitration proceedings are not constrained by formal rules of procedure or

evidence.”), overruled on other grounds by First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938,

                                                  15
948 (1995). But they emphasize that in this case the arbitrator purported to decide inspectors’

motion to dismiss pursuant to Civil Rule 12(b)(6) and then ignored the standards applicable under

that rule. Homeowners have not identified an egregious impropriety by the arbitrator, or even a

deliberate disregard of the applicable standard; their argument is that the arbitrator’s analysis and

conclusion are clearly wrong as a matter of law. This kind of straightforward misapplication of

the applicable legal standard is not the type of legal error that is grounds for vacating an arbitration

decision, even where “manifest disregard” is a recognized basis for vacatur. See ARMA, S.R.O.

v. BAE Sys. Overseas, Inc., 961 F. Supp. 2d 245, 269 (D.D.C. 2013) (concluding petitioner’s

request to vacate based on manifest disregard of summary-judgment standard “fail[s] on the

ground that this Court cannot correct errors in an arbitrator’s reasoning, even when [the arbitrator]

substantially misapplies an established legal standard”); Westerbeke Corp., 304 F.3d at 208 (“To

vacate the award, we must find something beyond and different from a mere error in the law or

failure on the part of the arbitrators to understand or apply the law.” (quotation omitted)); cf.

Wallace, 378 F.3d at 193 (holding that “manifest disregard of the evidence” is not proper ground

for vacating arbitrator’s decision).

       ¶ 33.   For these reasons, we affirm the trial court’s order confirming the arbitration

decision in this case.

       Affirmed.

                                                 FOR THE COURT:



                                                 Associate Justice


       ¶ 34.   REIBER, C.J., concurring.         I reluctantly join the majority’s holding—that the

parties’ contract implicates interstate commerce and that the Federal Arbitration Act (FAA)

governs their arbitration agreement—because the United States Supreme Court’s recent authority


                                                  16
incorporates a broad construction of the FAA that compels this outcome. I write separately to

make the point that the FAA was not intended to apply in this instance, and this outcome deprives

the citizens of our state a remedy under the Vermont Arbitration Act (VAA) that offers greater

protection than the FAA.

       ¶ 35.   The FAA was enacted as a procedural statute, and 9 U.S.C. § 2 makes no express

mention of state courts or state law. It provides that an arbitration provision in “a contract

evidencing a transaction involving commerce” is valid and enforceable, “save upon such grounds

as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2 (originally enacted as

United States Arbitration Act, ch. 213, § 2, 43 Stat. 883 (1925)). But in 1984, the Court held that

§ 2 of the FAA created substantive law that applies in both federal and state court, and accordingly

preempts state law whenever state law creates requirements that apply to arbitration agreements

but not to all contracts. Southland Corp. v. Keating, 465 U.S. 1, 16 (1984). In effect, Southland

limits the ability of states to fashion arbitration laws that provide more protection than federal law.

       ¶ 36.   In dissent, Justice O’Connor argued that the Court construed the FAA incorrectly.

Her dissent, worth reading in full, makes three key points. First, the Court misread two earlier

decisions underlying its holding, neither of which involved state court litigation nor held that the

FAA creates substantive law that applies in state court. Southland, 465 U.S. at 23-24 (O’Connor,

J., dissenting); see Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 404-05 (1967),

and Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 23 (1983). Second, the

FAA’s legislative history unambiguously and conclusively establishes that “the 1925 Congress

viewed the FAA as a procedural statute, applicable only in federal courts” and passed it under

Congress’s authority to control federal court jurisdiction. Southland, 465 U.S. at 25 (O’Connor,

J., dissenting). Third, §§ 3 and 4 of the FAA explicitly limit the FAA’s application to federal

courts, so the statutory structure does not support the holding that § 2 applies in state courts. Id.

at 22, 29. Most legal scholars have agreed with her conclusion. See, e.g., M. Moses, Statutory

                                                  17
Misconstruction: How the Supreme Court Created a Federal Arbitration Law Never Enacted by

Congress, 34 Fla. St. U. L. Rev. 99, 99, 125 (2006) (arguing that judicial construction has rendered

FAA “unrecognizable as the law Congress adopted in 1925” and noting that “almost all of the

commentators who have written about Southland agree that this case was wrongly decided and

inconsistent with congressional intent”).

       ¶ 37.   But ignoring the clear line of authority cited by Justice O’Connor, subsequent

decisions construing the FAA’s range broadened its preemptive effect. In Allied-Bruce Terminix

Companies, Inc. v. Dobson, the Court interpreted the phrase “involving commerce” in § 2 to

encompass the full scope of the Commerce Clause. 513 U.S. 265, 277 (1995). The broad reach

of the commerce power extends to economic activities that, even if entirely intrastate, substantially

affect interstate commerce in the aggregate. See United States v. Lopez, 514 U.S. 549, 558-59

(1995). Following this reasoning, § 2 sweeps up into its fold virtually every commercial contract

containing an arbitration provision within the bounds of the FAA—and consequently preempts

state arbitration law. Justice Scalia dissented in Allied-Bruce, concluding that the Court’s FAA

jurisprudence “entails a permanent, unauthorized eviction of state-court power to adjudicate a

potentially large class of disputes.” 513 U.S. at 285 (Scalia, J., dissenting). Justice Thomas also

dissented, laying out a persuasive argument that built on Justice O’Connor’s dissent in Southland

and noted that despite a lack of clear congressional intent to preempt, the Court “displaced an

enormous body of state law.” Id. at 293 (Thomas, J., dissenting). The Supreme Court of Alabama

summarized the implications for state courts:

               [I]t would be difficult indeed to give an example of an economic or
               commercial activity that one could, with any confidence, declare
               beyond the reach of Congress’s power under the Commerce Clause,
               and, by extension, under the FAA. While there can be no per se rule
               that would preclude a trial court’s role in evaluating whether a
               contract “evidence[es] a transaction involving commerce,” . . . a
               trial court evaluating a contract connected to some economic or
               commercial activity would rarely, if ever, refuse to compel


                                                 18
               arbitration on the ground that the transactions lacked “involvement”
               in interstate commerce.

Serv. Corp. Int’l v. Fulmer, 883 So.2d 621, 629 (Ala. 2003) (footnote and citation omitted).

       ¶ 38.   We face the same dilemma here. When the Vermont Legislature adopted the

Uniform Arbitration Act and enacted the VAA, it added an acknowledgment requirement: to be

enforceable, arbitration agreements must contain an acknowledgment, signed by each party,

showing that the parties understand that they are agreeing to arbitrate and consequently will not be

able to litigate any disputes arising out of the agreement, unless the dispute implicates

constitutional or civil rights. 12 V.S.A. § 5652(b); see Joder Bldg. Corp. v. Lewis, 153 Vt. 115,

118-19, 569 A.2d 471, 472-73 (1989). The Legislature added this requirement in 12 V.S.A.

§ 5652, which begins by providing, like the FAA, that an arbitration provision or agreement

“creates a duty to arbitrate, and is valid, enforceable, and irrevocable, except upon such grounds

as exist for the revocation of a contract.” Id. § 5652(a). By including the acknowledgment

requirement after stating that arbitration agreements are generally valid, the Legislature clearly

intended not to disfavor arbitration agreements, but simply to ensure that the parties are adequately

informed before they sign the contract that contains this clause. This is because “[b]y agreeing to

submit a controversy to arbitration, parties waive important rights, including trial by jury,

procedural protections offered by the courts, and appellate review by an independent judiciary.”

Knaresborough Enters., Ltd. v. Dizazzo, 2021 VT 1, ¶ 11, __ Vt. __, __ A.3d __.

       ¶ 39.   The FAA contains no similar acknowledgment requirement. Because the VAA

requirement applies only to arbitration agreements and not to contracts generally, § 2 of the FAA

preempts the VAA’s acknowledgment requirement whenever an arbitration agreement falls within

the FAA’s broad jurisdiction.       See Southland, 465 U.S. at 16.         As a result, Vermont’s

acknowledgement requirement in 12 V.S.A. § 5652(b) is preempted here. See David L. Threlkeld




                                                 19
& Co., Inc. v. Metallgesellschaft Ltd. (London), 923 F.2d 245, 249-50 (2d Cir. 1991) (holding that

FAA preempts VAA acknowledgement requirement).

       ¶ 40.   The U.S. Supreme Court has acknowledged that “[t]he FAA contains no express

pre-emptive provision, nor does it reflect a congressional intent to occupy the entire field of

arbitration.” Volt Info. Scis., Inc. v. Bd. of Trs. of Leland Stanford Jr. Univ., 489 U.S. 468, 477

(1989). Rather, state arbitration law is preempted “to the extent that it actually conflicts with

federal law—that is, to the extent that it stands as an obstacle to the accomplishment and execution

of the full purposes and objectives of Congress.” Id. (quotation omitted). Following this guidance,

the Montana Supreme Court concluded that the FAA did not preempt a provision in the Montana

Arbitration Act requiring specific notice that a contract contains an arbitration clause. The Court

explained:

               Our conclusion that Montana’s notice requirement does not
               undermine the policies of the FAA is based on the Supreme Court’s
               conclusion that it was never Congress’s intent when it enacted the
               FAA to preempt the entire field of arbitration, and its further
               conclusion that the FAA does not require parties to arbitrate when
               they have not agreed to do so. . . .

               Presumably, therefore, the Supreme Court would not find it a threat
               to the policies of the [FAA] for a state to require that before
               arbitration agreements are enforceable, they be entered knowingly.
               To hold otherwise would be to infer that arbitration is so onerous as
               a means of dispute resolution that it can only be foisted upon the
               uninformed. That would be inconsistent with the conclusion that the
               parties to the contract are free to decide how their disputes should
               be resolved.

               Montana’s notice requirement does not preclude parties from
               knowingly entering into arbitration agreements, nor do our courts
               decline to enforce arbitration agreements which are entered into
               knowingly.

Casarotto v. Lombardi, 901 P.2d 596, 597-98 (Mont. 1995) (quotation omitted), rev’d sub. nom.

Doctor’s Assocs. v. Casarotto, 517 U.S. 681 (1996). However, the U.S. Supreme Court disagreed.

It explained that because Montana’s notice requirement would invalidate the arbitration provision,


                                                20
the requirement undermined the goals and policies of the FAA, which are “antithetical to threshold

limitations placed specifically and solely on arbitration provisions.” Doctor’s Assocs. Inc., 517

U.S. at 688. Following Southland, the Court concluded that the FAA preempted Montana law. Id.

          ¶ 41.   The Court’s preemption doctrine belies this conclusion. While the Supremacy

Clause of the U.S. Constitution empowers the federal government to preempt state law, the Court

“assume[s] Congress does not exercise [this power] lightly” and only displaces state law when it

is “absolutely certain that Congress intended such an exercise.” Gregory v. Ashcroft, 501 U.S.

452, 460, 464 (1991). Thus, the Court presumes “that the historic police powers of the States were

not to be superseded by [federal law] unless that was the clear and manifest purpose of Congress.”

Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947). Neither the text nor the legislative

history of the FAA demonstrates any manifest intent to preempt state law, and in the absence of

congressional intent, preemption is inappropriate. See Allied-Bruce, 513 U.S. at 293 (Thomas, J.,

dissenting); Moses, supra, at 133-34 (explaining that, given lack of congressional intent, “one

might expect the Court to tread lightly in the area of FAA preemption” but “[i]nstead, the Court

has come down heavily in favor of preemption, leaving little room to the states to regulate in this

area”).

          ¶ 42.   The result is inconsistent with principles of federalism and harmful to consumers.

Under these decisions, “federal courts have increasingly policed, and struck down . . . safeguards

on arbitration passed by state legislatures.” B. Farkas, The Continuing Voice of Dissent: Justice

Thomas and the Federal Arbitration Act, 22 Harv. Negot. L. Rev. 33, 47 (2016). State notice

requirements, which have been adopted by “a mix of traditionally conservative and liberal” states,

are intended to protect consumers and parties with unequal bargaining power by ensuring that they

knowingly agree to arbitrate any disputes and forego rights they would have in court. Id. at 41-

43. As the Montana Supreme Court explained, these requirements do not prevent parties from



                                                  21
entering into arbitration agreements or otherwise undermine arbitration agreements. Casarotto,

901 P.2d at 597. Such protections simply do not conflict with the FAA.

       ¶ 43.   Moreover, in this case, there is scant evidence to suggest that the parties’ contract

implicates interstate commerce. The record reflects that the contract’s only connection to interstate

commerce is that defendant inspector operates its business under a franchise agreement with a

company located outside of Vermont. But the parties to the contract—the homeowner and the

individual hired to perform the inspection—are Vermont residents. The contract was signed in

Vermont and the work was to take place within Vermont’s borders. Yet we cannot conclude that

home inspections, in the aggregate, do not substantially affect interstate commerce. So, the FAA

applies and preempts Vermont law. While the majority outcome is consistent with the United

States Supreme Court’s FAA jurisprudence, I write to make the point that the FAA when passed

by Congress was not originally intended to preempt state law in such situations.

       ¶ 44.   I am authorized to state that Justice Cohen joins this concurrence.




                                                Chief Justice




                                                 22